Citation Nr: 0939594	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to service connection for claimed residuals of 
dental trauma for tooth #9, for VA treatment purposes only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983 
and October 2001 to October 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
dental injury from service trauma for dental treatment 
purposes. 

In July 2007 a Board hearing was held by the undersigned 
Veterans Law Judge in Seattle, Washington, and the transcript 
is of record. 

In an October 2007 decision the Board remanded the claim for 
further development, including a VA examination to determine 
the etiology of the claimed dental condition. 


FINDING OF FACT

The evidence establishes that the Veteran's dental trauma 
occurred during service and that the Veteran meets the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
dental trauma, for VA treatment purposes only, are met.  38 
U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 
17.161 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran maintains that he suffered dental trauma during 
service when he was punched in the mouth by an unknown 
serviceman while on liberty on active duty in 1981 while 
stationed in Korea.  At the Board hearing, the Veteran 
testified that after the incident he was escorted by the 
military police to a dentist who treated him for a broken 
front tooth.

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  A claim for service connection is also 
considered a claim for VA outpatient dental treatment.  Mays  
v. Brown, 5 Vet. App. 302, 306 (1993).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of  
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.  

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss  
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The record does not demonstrate that the Veteran 
has any of these dental disabilities.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to in-service trauma is that a veteran will 
be eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The Veteran contends that he sustained dental trauma in 
service and lost a tooth as a result. 

There are no entrance or separation examinations of record 
for the Veteran's first period of active service, July 1980 
to July 1983.  The service treatment records from that time 
period are sporadic and appear incomplete.  None of the 
treatment records of record address any dental treatment. 

Records following active service are similarly sporadic.  A 
July 1983 medical examination report did not note any dental 
defects or missing teeth.  A June 1986 report of medical 
examination indicated by picture that teeth #1, 10, 11, 12, 
15, 16, 17, 31 and 32 were missing.  While the report does 
not indicate the absence of tooth #9, it also failed to note 
the absence of wisdom tooth #2.  A December 1993 medical 
examination report indicated by picture that the Veteran was 
missing teeth #1, 2, 9, 10, 11, 12, 15, 16, 17, 22, 31 and 
32.  An April 1997 medical examination report indicated by 
picture that teeth #1, 2, 9, 10, 11, 12, 15, 16, 17, 22, 31 
and 32 were missing.  An October 2001 VA treatment note 
indicated by picture that teeth #1, 2, 9, 10, 11, 12, 15, 16, 
17, 22, 31, and 32 were missing.  A November 2001 medical 
examination report did not indicate any missing teeth but 
noted that the Veteran's dental defects were acceptable. 

At the December 2001 VA examination the Veteran reported that 
he had teeth #11 and #12 knocked out in a motor vehicle 
accident prior to service.  He also reported that he was 
punched in the mouth in 1982 and lost teeth #9 and #10, and 
currently wears partial prosthesis for teeth #9, #10, #11, 
and #12.  No opinion as to whether the Veteran suffered 
dental trauma in service was provided. 

An August 2003 dental note recorded that the Veteran had been 
receiving treatment from the staff prosthodontist, Col. 
Elton, for partial dentures to replace a tooth lost while in 
service while stationed in Korea.  On the same treatment note 
the picture dated October 2002 indicated that teeth #1, #2, 
#9, #10, #11, #12, #15, #16, #17, #22, #31 and #32 were 
missing. 

At the July 2007 Board hearing the Veteran testified that he 
was in a motor vehicle accident prior to service and he was 
missing some teeth when he entered service.  The Veteran also 
testified that in 1981 while stationed at Camp Casey in Korea 
he was punched in the mouth and his front tooth was knocked 
almost completely out which was then extracted by the dentist 
that night.  The Board finds the Veteran's testimony to be 
credible. 

In October 2007 the Board remanded the claim and instructed 
that the Veteran be scheduled for a VA examination to 
determine the likely etiology of a dental condition.  The 
examination was to be conducted with the claims folder 
available and reviewed by the examiner and the examiner was 
asked to opine as to whether it was at least as likely as not 
that any current dental condition had its onset during the 
Veteran's first period of active service.  However, the March 
2009 VA examination was conducted without review or 
availability of the claims folder or any medical records.  
The Veteran reported to the examiner that teeth #10, #11, 
#12, and #22 were missing when he entered service, but tooth 
#9 was knocked out while he was on active duty at Camp Casey 
in Korea in 1981.  The examiner then concluded that the 
missing teeth were of an undetermined cause due to the lack 
of military dental records covering the Veteran's history of 
trauma to tooth #9.  It serves no purpose for a VA 
examination to deny the existence of an in service dental 
trauma based on an absence of records, when the records are 
not provided or reviewed as specifically instructed.  The 
lack of availability of records to the examiner has 
frustrated the purpose of the Board remand. 

Nevertheless, the Veteran's contention that he had a tooth 
knocked out when he was punched in the mouth during service 
is found to be consistent and credible.  He has reported the 
same history of dental trauma to every dentist who has 
examined or treated him over the years and at the Board 
hearing.  While there are no entrance or separation 
examination records available, records after the first period 
of active service indicate that the Veteran was missing tooth 
#9 as early as 1993.  In sum, there is an accepted in-service 
incident of dental trauma and the absence of tooth #9 after 
the first period of service; therefore service connection for 
residuals of dental trauma for tooth #9, for purpose of VA 
treatment purposes only, is warranted.  


ORDER

Entitlement to service connection for residuals of dental 
trauma for tooth #9, for VA treatment purposes only, is 
granted. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


